--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com Group, Inc. 8-K [bonds-8k_1025.htm]
 
Exhibit 10.12
 
THE OFFER AND SALE OF THIS SERIES A PREFERRED STOCK PURCHASE WARRANT AND THE
SHARES OF SERIES A PREFERRED STOCK THAT MAY BE PURCHASED HEREUNDER HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES
LAWS OF ANY STATE.  THIS SERIES A PREFERRED STOCK PURCHASE WARRANT AND THE
SHARES OF SERIES A PREFERED STOCK THAT MAY BE PURCHASED HEREUNDER MAY NOT BE
SOLD OR OFFERED FOR SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND REGISTRATION OR QUALIFICATION
UNDER APPLICABLE STATE SECURITIES LAWS OR AN EXEMPTION THEREFROM
 
BONDS.COM GROUP, INC.
 
SERIES A PREFERRED STOCK PURCHASE WARRANT
 
Date of Issuance: October 19, 2010
 
THIS IS TO CERTIFY that UBS Americas Inc., a Delaware corporation, and its
transferees, successors and assigns (the “Holder”), for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, is
entitled to purchase from BONDS.COM GROUP, INC., a Delaware corporation (the
“Company”), at the price of $24.00 per share (the “Exercise Price”), at any time
after the date hereof (the “Commencement Date”) and expiring on October 19,
2015 (the “Expiration Date”), thirty one-thousand, two hundred and fifty
(31,250) (the “Aggregate Number”) shares of the fully paid and nonassessable
Series A Participating Preferred Stock, par value $0.0001 per share (the “Series
A Preferred Stock”), of the Company (as such number may be adjusted as provided
herein).
 
Capitalized terms used herein shall have the meanings ascribed to such terms in
Section 10 hereof unless otherwise defined herein.
 
SECTION 1.              This Warrant; Transfer and Exchange.
 
(a)           This Warrant.  This Series A Preferred Stock Purchase Warrant
(this “Warrant”) is issued under and pursuant to the Unit Purchase Agreement,
dated as of October 19, 2010, by and between the Holder and the Company
(the “Unit Purchase Agreement”).  This Warrant and the rights and privileges of
the Holder hereunder may be exercised by the Holder in whole or in part as
provided herein, shall survive any termination of the Unit Purchase Agreement
and, as more fully set forth in Sections 1(b) and 8 hereof, may be transferred
(subject to applicable securities laws and regulations) by the Holder to any
other Person or Persons at any time or from time to time, in whole or in part,
regardless of whether the Holder retains any or all rights under the Unit
Purchase Agreement.
 
(b)           Transfer and Exchanges.  The Company shall initially record this
Warrant on a register to be maintained by the Company with its other stock books
and, subject to Section 8 hereof, from time to time thereafter shall reflect the
transfer of this Warrant on such register when surrendered for transfer in
accordance with the terms hereof and properly endorsed, accompanied by
appropriate instructions, and further accompanied by payment in cash or by
check, bank draft or money order payable to the order of the Company, in United
States currency, of an amount equal to any stamp or other tax or governmental
charge or fee required to be paid in connection with the transfer thereof.  Upon
any such transfer, a new warrant or warrants shall be issued to the transferee
and the Holder (in the event this Warrant is only partially transferred) and the
surrendered warrant shall be canceled.  Each such transferee shall succeed to
all of the rights of the Holder with respect to this Warrant being so
transferred; provided, however, that, in the event this Warrant is partially
transferred, the Holder and such transferee shall hold rights in respect of this
Warrant in proportion to their respective interests in this Warrant.  This
Warrant may be exchanged at the option of the Holder, when surrendered at the
Principal Office, for another warrant or other warrants of like tenor and
representing in the aggregate the right to purchase a like number of shares of
Series A Preferred Stock.

 
 

--------------------------------------------------------------------------------

 

SECTION 2.              Exercise.
 
(a)           Right to Exercise.  At any time after the Commencement Date and on
or before the Expiration Date, the Holder, in accordance with the terms hereof,
may exercise this Warrant, in whole at any time or in part from time to time, by
delivering this Warrant to the Company during normal business hours on any
Business Day at the Principal Office, together with the Election to Purchase, in
the form attached hereto as Exhibit A and made a part hereof (the “Election to
Purchase”), duly executed, and payment of the Exercise Price per share for the
number of shares to be purchased (the “Exercise Amount”), as specified in the
Election to Purchase.  If the Expiration Date is not a Business Day, then this
Warrant may be exercised on the next succeeding Business Day.
 
(b)           Payment of Exercise Price.  Payment of the Exercise Price shall be
made to the Company by either of the following means (or any combination of such
means): (i) in cash or other immediately available funds, payable by certified
wire transfer to an account designated by the Company or (ii) as provided in
Section 2(c).  The amount of the Exercise Price to be paid shall equal the
product of (A) the Exercise Amount multiplied by (B) the Exercise Price per
share.
 
(c)           Cashless Exercise.  The Holder shall have the right to pay all or
a portion of the Exercise Price by making a “Cashless Exercise” pursuant to this
Section 2(c), in which case the portion of the Exercise Price to be so paid
shall be paid by reducing the number of shares of Series A Preferred Stock
otherwise issuable pursuant to the Election to Purchase (the “Exercise Shares”)
by an amount (the “Cashless Exercise Shares”) equal to (i) the Exercise Price
multiplied by the Exercise Shares and divided by (ii) the Fair Market Value Per
Share of the Series A Preferred Stock determined as of the Business Day
immediately preceding the date of such exercise of this Warrant.  The number of
shares of Series A Preferred Stock to be issued to the Holder as a result of a
Cashless Exercise will therefore be equal to the Exercise Shares minus the
Cashless Exercise Shares.
 
(d)           Issuance of Shares of Series A Preferred Stock.  Upon receipt by
the Company of this Warrant at the Principal Office in proper form for exercise,
and accompanied by payment of the Exercise Price as aforesaid, the Company shall
immediately cause the shares of Series A Preferred Stock to be registered in the
name of the Holder in the Register of Stockholders of the Company and the Holder
shall then be deemed to be the holder of record of the shares of Series A
Preferred Stock issuable upon such exercise, notwithstanding that certificates
representing such shares of Series A Preferred Stock may not then be actually
delivered.  Upon such surrender of this Warrant and payment of the Exercise
Price as aforesaid, the Company shall issue and cause to be delivered with all
reasonable dispatch to, or upon the written order of, the Holder (and in such
name or names as the Holder may designate) a certificate or certificates for a
number of shares of Series A Preferred Stock equal to the Exercise Amount,
subject to any reduction as provided in Section 2(c) for a Cashless Exercise.

 
2

--------------------------------------------------------------------------------

 

(e)           Fractional Shares.  The Company shall not be required to deliver
fractions of shares of Series A Preferred Stock upon exercise of this
Warrant.  If any fraction of a share of Series A Preferred Stock would be
deliverable upon an exercise of this Warrant, the Company may, in lieu of
delivering such fraction of a share of Series A Preferred Stock, make a cash
payment to the Holder in an amount equal to the same fraction of the Fair Market
Value Per Share of the Series A Preferred Stock determined as of the Business
Day immediately preceding the date of exercise of this Warrant.
 
(f)           Partial Exercise.  In the event of a partial exercise of this
Warrant, the Company shall issue to the Holder a Warrant in like form for the
unexercised portion thereof.
 
SECTION 3.              Payment of Taxes.
 
The Company shall pay all stamp taxes attributable to the issuance of shares or
other securities issuable upon the exercise of this Warrant or issuable pursuant
to Section 6 hereof.
 
SECTION 4.              Replacement Warrant.
 
In case this Warrant is mutilated, lost, stolen or destroyed, the Company shall
issue and deliver in exchange and substitution for and upon cancellation of the
mutilated Warrant, or in lieu of and in substitution for this Warrant lost,
stolen or destroyed, a new Warrant of like tenor and representing an equivalent
right or interest, but only upon receipt of evidence reasonably satisfactory to
the Company of such loss, theft or destruction of such Warrant and upon receipt
of indemnity reasonably satisfactory to the Company (provided, that if the
Holder is a financial institution or other institutional investor, its personal
undertaking to provide an indemnity is hereby deemed to be reasonably
satisfactory to the Company).
 
SECTION 5.              Reservation of Capital Stock and Other Covenants.
 
(a)           Reservation of Authorized Capital Stock.  The Company shall at all
times ensure that it has sufficient authorized and unissued capital, free of
preemptive rights, to enable the Company at any time to fulfill all of its
obligations hereunder upon both the exercise of this Warrant and in respect of
the Series A Preferred Stock, or other stock or securities issuable upon
conversion of the Series A Preferred Stock or other securities that may be
purchased hereunder.
 
(b)           Affirmative Actions to Permit Exercise and Realization of
Benefits.  If any shares of Series A Preferred Stock to be issued upon the
exercise of this Warrant, or any shares or other securities to be issued
pursuant to Section 6 hereof, or any shares of Series A Preferred Stock or other
securities to be issued pursuant to the conversion of the Series A Preferred
Stock or other securities that may be purchased hereunder require registration
with or approval of any Governmental Authority under any federal or state law
(other than securities laws) before such shares or other securities may be
validly delivered upon exercise of this Warrant or conversion of the Series A
Preferred Stock or other securities that may be purchased hereunder, then the
Company covenants that it will, at its sole expense, secure such registration or
approval, as the case may be.
 
(c)           Validly Issued Shares.  The Company covenants that all shares of
Series A Preferred Stock and other securities that may be delivered upon
exercise of this Warrant (including those issued pursuant to Section 6 hereof),
assuming full payment of the Exercise Price, and all shares of Series A
Preferred Stock and other securities that may be delivered upon conversion of
such Series A Preferred Stock, shall, upon delivery by the Company, be duly
authorized and validly issued, fully paid and nonassessable, free from all stamp
taxes, liens and charges with respect to the issue or delivery thereof and
otherwise free of all other security interests, encumbrances and claims of any
nature whatsoever other than such security interests, encumbrances and claims
granted by the Holder.

 
3

--------------------------------------------------------------------------------

 

SECTION 6.              Adjustments.
 
Under certain conditions, the Aggregate Number is subject to adjustment as set
forth in this Section 6.  
 
(a)           Adjustments to Aggregate Number.  The Aggregate Number, after
taking into consideration any prior adjustments pursuant to this Section 6,
shall be subject to adjustment from time to time as follows and, thereafter, as
adjusted, shall be deemed to be the Aggregate Number hereunder.
 
(i)           Stock Dividends; Subdivisions, Combinations an
Reclassifications.  In case at any time or from time to time the Company shall:
 
(A)           issue to the holders of the Series A Preferred Stock a dividend
payable in, or other distribution of, Series A Preferred Stock (a “Stock
Dividend”),
 
(B)           subdivide its outstanding shares of Series A Preferred Stock into
a larger number of shares of Series A Preferred Stock, including, without
limitation, by means of a stock split (a “Stock Subdivision”),
 
(C)           combine its outstanding shares of Series A Preferred Stock into a
smaller number of shares of Series A Preferred Stock (a “Stock Combination”), or
 
(D)           issue any shares of its capital stock in a reclassification of the
Series A Preferred Stock (a “Stock Reclassification”),
 
then the number of shares of Series A Preferred Stock purchasable upon exercise
of this Warrant, if any, immediately prior thereto shall be adjusted so that the
Holder shall be entitled to receive the kind and number of shares of Series A
Preferred Stock or other securities of the Company which it would have owned or
have been entitled to receive had this Warrant, if any, been exercised in
advance thereof.
 
(ii)          Miscellaneous.  The following provisions shall be applicable to
the making of adjustments of the Aggregate Number provided above in this Section
6(a):
 
(A)           The adjustments required by the preceding paragraphs of this
Section 6(a) shall be made whenever and as often as any specified event
requiring an adjustment shall occur, except that no adjustment of the Aggregate
Number that would otherwise be required shall be made (except in the case of a
Stock Subdivision, Stock Combination or Stock Reclassification as provided for
in Section 6(a)(i) hereof) unless and until such adjustment either by itself or
with other adjustments not previously made adds or subtracts at least one
one-hundredth of one share to or from the Aggregate Number immediately prior to
the making of such adjustment.  Any adjustment representing a change of less
than such minimum amount (except as aforesaid) shall be carried forward and made
as soon as such adjustment, together with other adjustments required by this
Section 6(a) and not previously made, would result in a minimum adjustment.  For
the purpose of any adjustment, any specified event shall be deemed to have
occurred at the close of business on the date of its occurrence. 

 
4

--------------------------------------------------------------------------------

 

(B)           In computing adjustments under this Section 6(a), fractional
interests in Series A Preferred Stock shall be taken into account to the nearest
one-thousandth of a share.
 
(C)           If the Company shall take a record of the holders of the Series A
Preferred Stock for the purpose of entitling them to receive a dividend or
distribution or subscription or purchase rights and shall, thereafter and before
the distribution to shareholders thereof, legally abandon its plan to pay or
deliver such dividend, distribution, subscription or purchase rights, then no
adjustment shall be required by reason of the taking of such record and any such
adjustment previously made in respect thereof shall be rescinded and annulled.
 
(b)           Adjustment to Exercise Price.  
 
(i)            Upon any adjustment to the Aggregate Number or of the kind and
number of Warrant Shares or other securities of the Company which are
purchasable hereunder pursuant to Section 6(a)(i), the Holder shall thereafter
be entitled to purchase such Aggregate Number of shares of Series A Preferred
Stock or other securities resulting from such adjustment at an Exercise Price
per share of Series A Preferred Stock or other security obtained by multiplying
the Exercise Price in effect immediately prior to such adjustment by the
Aggregate Number prior to such adjustment and dividing by the Aggregate Number
immediately following such adjustment. An adjustment made pursuant to this
paragraph shall become effective immediately after the effective date of such
event retroactive to the record date, if any, for such event.
 
(ii)           In case at any time or from time to time the Company shall pay a
dividend or make a distribution in cash, securities or other assets to the
holders of Series A Preferred Stock, other than (x) as described in Sections
6(a)(i)(A) and 6(a)(i)(D) above or (y) regular quarterly or other periodic
dividends (any such non-excluded event being referred to as an “Extraordinary
Dividend”), then the Exercise Price shall be decreased by the amount of cash
and/or the fair market value (as determined by the board of directors of the
Company, in good faith) of any securities or other assets paid on each share of
Series A Preferred Stock in respect of such Extraordinary Dividend.  An
adjustment made pursuant to this Section 6(b)(ii) shall become effective
immediately after the effective date of such event retroactive to the record
date, if any, for such event.   
 
(c)           Changes in Series A Preferred Stock.  In case at any time the
Company shall initiate any transaction or be a party to any transaction
(including, without limitation, a merger, consolidation, share exchange, sale,
lease or other disposition of all or substantially all of the Company’s assets,
liquidation, recapitalization or reclassification of the Series A Preferred
Stock) in connection with which the previous outstanding Series A Preferred
Stock shall be changed into or exchanged for different securities of the Company
or Capital Stock or other securities of another corporation or interests in a
non-corporate entity or other property (including cash) or any combination of
the foregoing (each such transaction being herein called a “Transaction”), then,
as a condition of the consummation of the Transaction, lawful, enforceable and
adequate provision shall be made so that the Holder shall be entitled to elect,
by written notice to the Company, to receive (i) in exchange for the surrender
of this Warrant to the Company and the same Exercise Price (rather than the
exercise thereof), the securities or other property (including cash) to which
such Holder would have been entitled upon consummation of the Transaction if
such Holder had exercised this Warrant and (if applicable) converted the shares
of Series A Preferred Stock issuable hereunder immediately prior thereto, (ii) a
new warrant in form and substance similar to, and in exchange for, this Warrant
to purchase all or a portion of such securities or other property to which such
Holder would have been entitled upon consummation of the Transaction if such
Holder had exercised this Warrant and (if applicable) converted the shares of
Series A Preferred Stock issuable hereunder immediately prior thereto for the
same Exercise Price or (iii) upon exercise of this Warrant at any time on or
after the consummation of the Transaction but prior to the Expiration Date, in
lieu of the Warrant Shares issuable upon such exercise prior to such
consummation, the securities or other property (including cash) to which such
Holder would have been entitled upon consummation of the Transaction if such
Holder had exercised this Warrant and (if applicable) converted the shares of
Series A Preferred Stock issuable hereunder immediately prior thereto (subject
to adjustments from and after the consummation date as nearly equivalent as
possible to the adjustments provided for in this Section 6).  The Company will
not effect any Transaction unless prior to the consummation thereof each
corporation or other entity (other than the Company) which may be required to
deliver any new warrant, securities or other property as provided herein shall
assume by written instrument the obligation to deliver to such Holder such new
warrant, securities or other property as in accordance with the foregoing
provisions such Holder may be entitled to receive.  The foregoing provisions of
this Section 6(c) shall similarly apply to successive Transactions.

 
5

--------------------------------------------------------------------------------

 
 
(d)           Other Action Affecting Capital Stock. 
 
(i)           Other Action.  In case at any time or from time to time the
Company shall take any action of the type contemplated in Section 6(a) or (c)
hereof but not expressly provided for by such provisions, then, unless in the
opinion of the Company’s Board of Directors such action will not have a material
adverse effect upon the rights of the Holder (taking into consideration, if
necessary, any prior actions which the Company’s Board of Directors deemed not
to materially adversely affect the rights of the Holder), the Aggregate Number
shall be adjusted in such manner and at such time as the Company’s Board of
Directors may in good faith determine to be equitable in the circumstances.
 
(e)           Notices.
 
(i)           Notice of Proposed Actions.  In case the Company shall propose (A)
to pay any dividend payable in stock of any class to the holders of the Series A
Preferred Stock or to make any other distribution to the holders of the Series A
Preferred Stock, (B) to offer to the holders of the Series A Preferred Stock
rights to subscribe for or to purchase any Convertible Securities or additional
shares of Series A Preferred Stock or shares of stock of any class or any other
securities, warrants, rights or options (other than the exercise of pre-emptive
rights by a holder), (C) to effect any reclassification of the Series A
Preferred Stock, (D) to effect any recapitalization, stock subdivision, stock
combination or other capital reorganization, (E) to effect any consolidation or
merger, share exchange, or sale, lease or other disposition of all or
substantially all of its property, assets or business, (F) to effect the
liquidation, dissolution or winding up of the Company, (G) effect a Change of
Control (provided that notice of a Change of Control shall only be provided upon
the Company entering into a definitive agreement with respect to such Change of
Control and such information not being material non public information) or (H)
to effect any other action which would require an adjustment under this Section
6, then in each such case the Company shall give to the Holder written notice of
such proposed action, which shall specify the date on which a record is to be
taken for the purposes of such stock dividend, stock subdivision, stock
combination, distribution or rights, or the approximate date on which such
reclassification, recapitalization, reorganization, consolidation, merger, share
exchange, sale, lease, transfer, disposition, liquidation, dissolution, winding
up or other transaction is expected to take place and the expected date of
participation therein by the holders of Series A Preferred Stock (as
applicable), if any such date is to be fixed, or the date on which the transfer
of Series A Preferred Stock (as applicable) is expected to occur, and
shall also set forth such facts with respect thereto as shall be reasonably
necessary to indicate the effect of such action on the Series A Preferred Stock
(as applicable) and on the Aggregate Number after giving effect to any
adjustment which will be required as a result of such action.  Such notice shall
be so given in the case of any action covered by clause (A) or (B) above at
least 10 Business Days prior to the record date for determining holders of the
Series A Preferred Stock (as applicable) for purposes of such action and, in the
case of any other such action, at least 10 Business Days prior to the earlier of
the date of the taking of such proposed action or the date of participation
therein by the holders of Series A Preferred Stock (as applicable).

 
6

--------------------------------------------------------------------------------

 

(ii)          Adjustment Notice.  Whenever the Aggregate Number is to be
adjusted pursuant to this Section 6, unless otherwise agreed by the Holder, the
Company shall promptly (and in any event within 10 Business Days after the event
requiring the adjustment) prepare a certificate signed by the Chief Financial
Officer of the Company, setting forth, in reasonable detail, the event requiring
the adjustment and the method by which such adjustment is to be calculated.  The
certificate shall set forth, if applicable, a description of the basis on which
the Company's Board of Directors in good faith determined, as applicable, the
fair market value of any evidences of indebtedness, shares of stock, other
securities, warrants, other subscription or purchase rights, or other property
or the equitable nature of any adjustment under Section 6(c) or (d) hereof, the
new Aggregate Number and, if applicable, any new securities or property to which
the Holder is entitled.  The Company shall promptly cause a copy of such
certificate to be delivered to the Holder.  Any other determination of fair
market value shall first be determined in good faith by the Company's Board of
Directors and be based upon an arm’s length sale of such indebtedness, shares of
stock, other securities, warrants, other subscription or purchase rights or
other property, such sale being between a willing buyer and a willing
seller.  In the case of any such determination of fair market value, the Holder
may object to the determination in such certificate by giving written notice
within 10 Business Days of the receipt of such certificate and, if the Holder
and the Company cannot agree to the fair market value within 10 Business Days of
the date of the Holder’s objection, the fair market value shall be determined by
a national or regional investment bank or a national accounting firm mutually
selected by the Holder and the Company, the fees and expenses of which shall be
paid 50% by the Company and 50% by the Holders that did not agree with the
valuation determined by the Company unless such determination results in a fair
market value more than 110% of the fair market value determined by the Company
in which case such fees and expenses shall be paid by the Company.  The Company
shall keep at the Principal Office copies of all such certificates and cause the
same to be available for inspection at said office during normal business hours
by the Holder or any prospective purchaser of this Warrant (in whole or in part)
if so designated by the Holder.
 
SECTION 7.              No Impairment.
 
The Company will not, by amendment of its organizational documents or through
any reorganization, recapitalization, transfer of assets, consolidation, merger,
share exchange, dissolution or any other voluntary and deliberate action, avoid
or seek to avoid the observance or performance of any of the terms of this
Warrant, including, without limitation, the adjustments required under Section 6
hereof, and will at all times in good faith assist in the carrying out of all
such terms and in taking of all such action as may be necessary or appropriate
to protect the rights of the Holder against other impairment.  Without limiting
the generality of the foregoing and notwithstanding any other provision of this
Warrant to the contrary (including by way of implication), the Company (a) will
not increase the par value of any shares of Series A Preferred Stock receivable
on the exercise of this Warrant above the amount payable therefor on such
exercise and (b) will take all such action as may be necessary or appropriate so
that the Company may validly and legally issue fully paid and nonassessable
shares of Series A Preferred Stock on the exercise of this Warrant.

 
7

--------------------------------------------------------------------------------

 

SECTION 8.              Transfers of this Warrant.
 
(a)           Generally.  Subject to the restrictions set forth in this Sections
1 and 8 of this Warrant, the Holder may at any time and from time to time freely
transfer this Warrant and the Warrant Shares in whole or in part.
 
(b)           Compliance with Securities Laws.  The Holder agrees that this
Warrant, the Warrant Shares and all other shares of Capital Stock issued
pursuant to this Warrant may not be sold or otherwise disposed of except
pursuant to an effective registration statement under the Securities Act and
applicable state securities laws or pursuant to an applicable exemption from the
registration requirements of the Securities Act and such state securities
laws.  In the event that the Holder transfers this Warrant, the Warrant Shares
or any other shares of Capital Stock issued pursuant to this Warrant pursuant to
an applicable exemption from registration, the Company may request, at the
Holder’s expense, an opinion of counsel that the proposed transfer does not
violate the Securities Act and applicable state securities laws. 
 
(c)           Restrictive Securities Legend.  For so long as the Warrant Shares
have not been registered under the Securities Act pursuant to the Registration
Rights Agreement, the certificate representing the Warrant Shares shall bear the
restrictive legend set forth below:
 
“The offer and sale of the shares represented by this certificate have not been
registered under the Securities Act of 1933, as amended, or the securities laws
of any State and may not be sold or otherwise disposed of except pursuant to an
effective registration statement under such Act and applicable State securities
laws or pursuant to an applicable exemption from the registration requirements
of such Act and such laws.”
 
SECTION 9.              Events of Non-Compliance and Remedies.
 
(a)           Events of Non-Compliance.  If the Company fails to keep and fully
and promptly perform and observe in any material respect any of the terms,
covenants or representations contained or referenced herein within 30 days from
the earlier to occur of (i) written notice from the Holder specifying what
failure has occurred, or requesting that a specified failure be remedied or (ii)
an executive officer of the Company becoming aware of such failure (an “Event of
Non-Compliance”), the Holder shall be entitled to the remedies set forth in
subsection (b) hereof.
 
(b)           Remedies.  On the occurrence of an Event of Non-Compliance, in
addition to any remedies the Holder may have under applicable law the Holder may
bring any action for injunctive relief or specific performance of any term or
covenant contained herein, the Company hereby acknowledging that an action for
money damages may not be adequate to protect the interests of the Holder
hereunder.

 
8

--------------------------------------------------------------------------------

 

SECTION 10.            Definitions.
 
As used herein, in addition to the terms defined elsewhere herein, the following
terms shall have the following meanings.  
 
“Aggregate Number” has the meaning set forth in the Preamble.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law or
executive order to close.
 
“Capital Stock” means (a) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (b) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person
that confer on a Person the right to receive a share of the profits and losses
of, or the distribution of assets of, the issuing Person; and in each case, any
and all warrants, rights or options to purchase any of the foregoing.
 
“Cashless Exercise Shares” has the meaning set forth in Section 2(c).
 
“Change of Control” shall mean (i) a sale, transfer, lease, exclusive license or
other disposition of all or substantially all of the Company’s assets or
business, (ii) any merger, consolidation, reorganization or other business
combination transaction of the Company with or into another entity, other than a
transaction in which the holders of at least a majority of the shares of voting
capital stock of the Company outstanding immediately prior to such transaction
continue to hold (either by such shares remaining outstanding or by their being
converted into shares of voting capital stock of the surviving entity) a
majority of the total voting power represented by the shares of voting capital
stock or other voting equity of the Company or the surviving entity outstanding
immediately after such transaction, or (iii) the direct or indirect acquisition
(including by way of new issuance by the Company (other than issuances of shares
in respect of options or warrants existing as of the date hereof, but solely to
the extent that the issuance triggered a Change of Control without factoring in
any additional purchases made by such Person subsequent to the date hereof
(other than purchases pursuant to the foregoing options and warrants), re-sales
of stock by existing shareholders, or a tender or exchange offer), in a single
transaction or series of related transactions, by any person or entity, or
persons or entities acting as a group, of beneficial ownership or a right to
acquire beneficial ownership of shares of the Company’s capital stock
representing at least a majority of the voting power of the then outstanding
shares of capital stock of the Company.
 
“Commencement Date” has the meaning set forth in the Preamble. 
 
“Common Stock” means the Company’s Common Stock, par value $0.0001 per share.
 
“Company” has the meaning set forth in the Preamble.
 
“Convertible Securities” means (i) evidences of indebtedness, shares of stock or
other securities (including, without limitation, options and warrants) that are
directly or indirectly convertible, exercisable or exchangeable, with or without
payment of additional consideration in cash or property, for shares of Series A
Preferred Stock (as applicable), either immediately or upon the onset of a
specified date or the happening of a specified event or (ii) stock appreciation
rights, phantom stock rights or other rights with equity features.

 
9

--------------------------------------------------------------------------------

 
 
“Current Market Price” with respect to a Warrant Share on any date shall be
determined as follows: (i) if the Company’s Common Stock (or successor equity
interests) is not registered under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), the Fair Market Value Per Share (as defined below)
of the Warrant Share or (ii) if the Company’s Common Stock (or successor equity
interests) is registered under the Exchange Act, the product of (A) the average
of the Quoted Prices of the shares of Common Stock (or successor equity
interests) for 30 consecutive trading days commencing 45 trading days before the
date in question, multiplied by (B) 100 (subject to appropriate adjustment in
the event of any stock split, stock dividend, combination or other similar
recapitalization with respect to the Series A Preferred where there is not a
corresponding change to the Common Stock).  The “Quoted Price” of a share of
Common Stock (or successor equity interest) is the last reported sales price of
a share of Common Stock (or successor equity interest) as reported by Nasdaq
National Market, or if the shares of Common Stock (or successor equity
interests) are listed on a national securities exchange, the last reported sales
price of a share of Common Stock (or successor equity interest) on such exchange
(which shall be for consolidated trading if applicable to such exchange), or if
neither so reported nor listed, the last reported bid price of a share of Common
Stock (or successor equity interests).  In the absence of one or more such
quotations for shares of Common Stock, the Current Market Price of the Shares
(or successor equity interests) shall be determined as if the Shares (or
successor equity interests) were not registered under the Exchange Act.
 
“Election to Purchase” has the meaning set forth in Section 2(a).
 
“Event of Non-Compliance” has the meaning set forth in Section 9(a).
 
“Exercise Amount” has the meaning set forth in Section 2(a).
 
“Exercise Price” has the meaning set forth in the Preamble.
 
“Exercise Shares” has the meaning set forth in Section 2(c).
 
“Expiration Date” has the meaning set forth in the Preamble.
 
“Extraordinary Dividend” has the meaning set forth in Section 6(b)(ii).
 
“Fair Market Value Per Share” means the value obtainable upon a sale in an arm’s
length transaction to a third party under usual and normal circumstances, with
neither the buyer nor the seller under any compulsion to act, with equity to
both, as determined by the Board of Directors of the Company (the “Board”) in
good faith; provided, however, that the Fair Market Value Per Share shall be
calculated as if 100% of the Company were sold as a going concern and without
regard to any discount for the lack of liquidity or on the basis that the
relevant Warrant Shares (or successor equity interests) do not constitute a
majority or controlling interest in the Company and assuming, if applicable, the
exercise or conversion of all in-the-money warrants, convertible securities,
options or other rights to subscribe for or purchase any additional Warrant
Shares or other equity interests of the Company or securities convertible or
exchangeable into such Warrant Shares or other equity interests; and provided,
further, that if the Holder shall dispute the Fair Market Value Per Share as
determined by the Board, the Company shall retain an Independent Expert.  The
determination of Fair Market Value Per Share by the Independent Expert shall be
final, binding and conclusive on the Company and the Holder.  All costs and
expenses of the Independent Expert shall be borne by the Company unless the
determination of Fair Market Value Per Share by the Independent Expert is less
than 10% more favorable to the Holder than the Fair Market Value Per Share
determined by the Board, in which event the cost of the Independent Expert shall
be shared equally by the Holder and the Company, or less than 5% more favorable
to the Holder than the Fair Market Value Per Share determined by the Board, in
which event the cost of the Independent Expert shall be borne solely by the
Holder.
 
 
10

--------------------------------------------------------------------------------

 
 
“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision of any thereof, any entity or person
exercising executive, legislative, judicial, arbitral, regulatory or
administrative functions of or pertaining to government, regulation or
compliance.
 
“Independent Expert” means an investment banking firm reasonably agreeable to
both the Company and the Holder who does not (and whose affiliates do not) have
a financial interest in the Company or any of its affiliates.
 
“Holder” or “Holders” means any holder of an interest in this Warrant or the
outstanding Warrant Shares.
 
“Person” means any individual, firm, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint stock
company, Governmental Authority, or other entity of any kind, and shall include
any successor (by merger or otherwise) of such entity.
 
“Principal Office” means the Company’s principal office as set forth in Section
15 hereof or such other principal office of the Company in the United States of
America the address of which first shall have been set forth in a notice to the
Holder.
 
“Registration Rights Agreement” means the Registration Rights Agreement dated as
of the date hereof among the Company and UBS Americas Inc., as amended or
supplemented from time to time.
 
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations thereunder as the same shall be
in effect at the time.
 
“Series A Preferred Stock” has the meaning set forth in the Preamble.
 
“Stock Combination” has the meaning set forth in Section 6(a)(i)(C).
 
“Stock Dividend” has the meaning set forth in Section 6(a)(i)(A).
 
“Stock Reclassification” has the meaning set forth in Section 6(a)(i)(D).
 
“Stock Subdivision” has the meaning set forth in Section 6(a)(i)(B). 
 
“Transaction” has the meaning set forth in Section 6(c).

 
11

--------------------------------------------------------------------------------

 

“Transaction Documents” means this Warrant, the Unit Purchase Agreement and the
Registration Rights Agreement, and any other agreements or documents delivered
in connection herewith or therewith.
 
“Unit Purchase Agreement” has the meaning set forth in Section 1(a).
 
“Warrant” has the meaning set forth in Section 1(a).
 
“Warrant Shares” means the shares of Series A Preferred Stock issued or issuable
upon exercise of this Warrant in accordance with its terms.
 
SECTION 11.            Survival of Provisions.
 
Notwithstanding the full exercise by the Holder of its rights to purchase Series
A Preferred Stock hereunder, the provisions of Sections 9 through 21 of this
Warrant shall survive such exercise and the Expiration Date.
 
SECTION 12.            Delays, Omissions and Waivers.
 
It is agreed that no delay or omission to exercise any right, power or remedy
accruing to the Holder upon any breach or default of the Company under this
Warrant shall impair any such right, power or remedy, nor shall it be construed
to be a waiver of any such breach or default, or any acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring.  It is further agreed that any
waiver, permit, consent or approval of any kind or character on the Holder’s
part of any breach or default under this Warrant, or any waiver on the Holder’s
part of any provisions or conditions of this Warrant must be in writing and that
all remedies, either under this Warrant, or by law or otherwise afforded to the
Holder, shall be cumulative and not alternative.
 
SECTION 13.            Rights of Transferees.
 
Subject to Section 8, the rights granted to the Holder hereunder of this Warrant
shall pass to and inure to the benefit of all subsequent transferees of all or
any portion of this Warrant (provided that the Holder and any transferee shall
hold such rights in proportion to their respective ownership of this Warrant and
Warrant Shares) until extinguished pursuant to the terms hereof.
 
SECTION 14.            Captions.
 
The titles and captions of the Sections and other provisions of this Warrant are
for convenience of reference only and are not to be considered in construing
this Warrant.
 
SECTION 15.            Notices.
 
All notices, demands and other communications provided for or permitted
hereunder shall be made in writing and shall be by registered or certified
first-class mail, return receipt requested, telecopy, overnight courier service
or personal delivery:
 
If to the Company:
Bonds.com Group, Inc.
529 5th Avenue, 8th Floor
New York, New York 10017
Attention:  Chief Executive Officer
Fax No:  (212) 946-3999
   
With a copy to:
Hill Ward Henderson
3700 Bank of America Plaza
101 East Kennedy Boulevard
Tampa, Florida 33602
Attention:   Mark A. Danzi, Esq.
Fax No.:  (813) 221-2900
   
If to the Holder:
UBS Americas Inc.
677 Washington Boulevard
Stamford, Connecticut 06901
Attention:  Head of Traded Products - Legal
Fax No.:  (203) 719-5627
   
With a copy to:
Bingham McCutchen LLP
399 Third Avenue
New York, New York 10022
Attention:  Kenneth A. Kopelman, Esq.
Fax No.:  (212) 702-3645



All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; when delivered by courier, if
delivered by commercial overnight courier service; five Business Days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
acknowledged, if telecopied.
 
SECTION 16.            Successors and Assigns.
 
This Warrant shall be binding upon and inure to the benefit of the parties
hereto and their respective successors or heirs and personal representatives and
permitted assigns; provided, that the Company shall have no right to assign its
rights, or to delegate its obligations, hereunder without the prior written
consent of the Holder except as otherwise expressly provided herein. 
 
SECTION 17.            Governing Law, Jurisdiction, Jury Trial.
 
All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
Borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by
law.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT
TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 
12

--------------------------------------------------------------------------------

 

SECTION 18.            Severability.
 
If any one or more of the provisions contained herein, or the application
thereof in any circumstance, is held invalid, illegal or unenforceable in any
respect for any reason, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions hereof shall
not be in any way impaired, unless the provisions held invalid, illegal or
unenforceable shall substantially impair the benefits of the remaining
provisions hereof.  The parties hereto further agree to replace such invalid,
illegal or unenforceable provision of this Agreement with a valid, legal and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such invalid, illegal or unenforceable provision.
 
SECTION 19.            Entire Agreement.
 
This Warrant, together with the other Transaction Documents, contains the entire
agreement among the parties with respect to the subject matter hereof and
thereby supercedes all prior and contemporaneous agreements or understandings
with respect thereto.
 
SECTION 20.            Headings. 
 
The headings in this Warrant are for convenience of reference only and shall not
limit or otherwise affect the meaning hereof.
 
SECTION 21.            No Strict Construction.
 
The Company and the Holder each acknowledge that they have been represented by
counsel in connection with this Warrant, the other Transaction Documents and the
transactions contemplated hereby and thereby.  The Company and the Holder have
participated jointly in the negotiation and drafting of this Warrant and the
other Transaction Documents.  In the event an ambiguity or question of intent or
interpretation arises under any provision of this Warrant or any Transaction
Document, this Warrant or such other Transaction Documents shall be construed as
if drafted jointly by the parties thereto, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
of the provisions of this Warrant or any other Transaction Document.
 
SECTION 22.            Representations, Warranties and Covenants.
 
The Company hereby represents, warrants and covenants to the Holder that so long
as the Holder holds this Warrant or any Warrant Shares, the Company will not,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any restriction or encumbrance on the ability of the Company to
perform and comply with its obligations under this Warrant.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.  SIGNATURE PAGE FOLLOWS.]
 


 
 

 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be issued and
executed in its corporate name by its duly authorized officers and its corporate
seal to be affixed hereto as of the date below written.
 


DATED:  October 19, 2010 
 
BONDS.COM GROUP, INC.
         
By:
 /s/ Michael O. Sanderson     
Name:
Michael Sanderson
   
Title:
Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
NOTICE OF EXERCISE; ELECTION TO PURCHASE
 
To:
   
   
           
   
           
 

 
1.           The undersigned, pursuant to the provisions of the attached
Warrant, hereby elects to exercise this Warrant with respect to ________ shares
of Series A Preferred Stock (the “Exercise Amount”).  Capitalized terms used but
not otherwise defined herein have the meanings ascribed thereto in the attached
Warrant.
 
2.           The undersigned herewith tenders payment for such shares in the
following manner (please check type, or types, of payment and indicate the
portion of the Exercise Price to be paid by each type of payment): 
 
_______  Exercise for Cash
_______  Cashless Exercise
 
3.           Please issue a certificate or certificates representing the shares
issuable in respect hereof under the terms of the attached Warrant, as follows:
 

 
              
 
(Name of Record Holder/Transferee)

 
and deliver such certificate or certificates to the following address:
 

 
              
 
(Address of Record Holder/Transferee)

 
4.           The undersigned represents that the aforesaid shares are being
acquired for the account of the undersigned for investment and not with a view
to, or for resale in connection with, the distribution thereof and that the
undersigned has no present intention of distributing or reselling such shares.
 
5.           If the Exercise Amount is less than all of the shares of Series A
Preferred Stock purchasable hereunder, please issue a new warrant representing
the remaining balance of such shares, as follows:
 

 
              
 
(Name of Record Holder/Transferee)

 
and deliver such warrant to the following address:
 
  
              
 
(Address of Record Holder/Transferee)




 
              
 
(Signature)



   
 
              
(Date)
   